Citation Nr: 1826796	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an effective date earlier than June 25, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 4, 2012, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran had active air service from November 1995 to December 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case has since been transferred to the RO in Boston, Massachusetts.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for PTSD that was received by VA on June 25, 2012, more than one year following his separation from active service.  

2.  Prior to June 25, 2012, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for PTSD.

3.  The Veteran filed a claim of entitlement to service connection for tinnitus that was received by VA on October 4, 2012, more than one year following his separation from active service.

4.  Prior to October 4, 2012, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for tinnitus.


CONCLUSIONs OF LAW

1.  The criteria for an effective date earlier than June 25, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

2.  The criteria for an effective date earlier than October 4, 2012, for the grant of service connection for tinnitus have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he is entitled to an effective date earlier than June 25, 2012, for the grant of service connection for PTSD.  Additionally, that he is entitled to an effective date earlier than October 4, 2012, for the grant of service connection for tinnitus.

A review of the record shows that the Veteran submitted a claim of entitlement to service connection for PTSD in June 2012, and for entitlement to service connection for tinnitus in October 2012.  The Veteran was granted entitlement to service connection for PTSD and tinnitus in a July 2013 rating decision.

The Veteran has not claimed, and the record does not reflect, that the Veteran filed a claim of entitlement to service connection for PTSD prior to June 25, 2012, or tinnitus prior to October 4, 2012.  Instead, the Veteran asserted that his symptoms began in about 2000.  Moreover, the Veteran stated that he went to Brockton VA Medical Center in 2004 for treatment, but that the VA Medical Center turned him away.  Additionally, the Veteran appears to allege that his effective dates should begin prior to June 25, 2012, and October 4, 2012, because his symptoms began well before those dates.

The effective date of service connection will be the later of the date of claim and the date entitlement arose when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2017).  The Board has no reason to doubt the Veteran's above assertions.  Nonetheless, even if the Veteran experienced PTSD and tinnitus symptoms prior to June 25, 2012, and October 4, 2012, respectively, he did not file a claim for such until that date.  Therefore, the date of receipt of claim is the appropriate effective date as it is later than the date entitlement arose.  

As the Veteran's current effective date of service connection for PTSD is June 25, 2012, and his current effective date of service connection for tinnitus is October 4, 2012, the Board finds that there is not a sufficient basis upon which to find entitlement to an effective date of service connection for PTSD or tinnitus prior to those dates.  Accordingly, the Board finds that the claim of entitlement to an earlier effective date for the grant of service connection for PTSD and tinnitus must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than June 25, 2012, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than October 4, 2012, for the grant of service connection for tinnitus is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


